RENDERED: DECEMBER 15, 2022
                                                          TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2021-SC-0460-DG


COMMONWEALTH OF KENTUCKY                                             APPELLANT


                     ON REVIEW FROM COURT OF APPEALS
V.                           NO. 2019-CA-0930
                  JESSAMINE CIRCUIT COURT NO. 18-XX-0006
                  JESSAMINE DISTRICT COURT NO. 17-T-03637


ANTHONY WOODS                                                         APPELLEE



               OPINION OF THE COURT BY JUSTICE VANMETER

                                       REVERSING

      By statute, the legislature has proscribed the operation or physical

control of a motor vehicle while under the influence of alcohol or drugs. KRS1

189A.010(1). Our case law has utilized a four-factor test, as set forth in Wells

v. Commonwealth, 709 S.W.2d 847 (Ky. App. 1986), to assist in the

determination of whether a driver has been operating a motor vehicle within

the meaning of the statute. In this case, we must determine whether the Court

of Appeals erred in reversing the Jessamine District Court’s judgment

convicting Anthony Woods of driving under the influence (“DUI”), first offense.

Because a proper application of the Wells factors supports Woods’ conviction,




      1   Kentucky Revised Statutes.
we hold that the Court of Appeals erred, vacate its opinion, and reinstate

Woods’ conviction.

                     I.   Factual and Procedural Background.

      At approximately 12:48 a.m. on October 3, 2017, police officer Gideon

Brewer responded to a 911 call regarding a man “passed out” in a truck at the

Waffle House parking lot, North Main Street, Nicholasville. When Officer

Brewer arrived at the location in his cruiser, he testified that he observed

headlights and brake lights illuminated on the truck. When Officer Brewer

approached on foot, however, its lights were off. The car was “double-parked”

across two spaces. Officer Brewer tapped on the car door and Woods remained

asleep; upon tapping a second time, Woods awoke. Woods put his keys in the

ignition and attempted to roll down the window, but it was already down.

      Officer Brewer testified that Woods appeared under the influence. In

response to questioning, Woods admitted that he had “probably four or five

drinks” and that his last drink was at 10:00 or 11:00 p.m. Woods also stated,

“I was down at the bar and come up here to get something to eat,” and that “I

was at 5 O’clock Somewhere and up there at Joe’s Cock and Bull.” Officer

Brewer asked if that was where Woods left from to come to the Waffle House

and Woods answered, “yeah.” Woods did not explicitly state that he drove the

truck to Waffle House and parked it there, but he said, “I just figured it would

be better to stop here a minute to get on the road.” Finally, Woods told Officer

Brewer that he was staying at “Hometown” and planned to leave Waffle House

for that location.

                                        2
       When Officer Brewer removed Woods from the vehicle, Woods’ boots were

off, his belt was unbuckled, and his pants were unzipped. Woods explained

that he had partially unclothed after eating at the restaurant so that he could

sleep comfortably. Officer Brewer administered a field sobriety test which

indicated that Woods was impaired. After the first test, Woods told the officer

that he could not perform additional tests. Officer Brewer then requested

another officer to administer a preliminary breath test, which showed alcohol

in Woods’ system above the legal limit. Officer Brewer arrested Woods and

charged him with DUI. Woods protested the charge, and one of the officers

responded with his belief that Woods’ presence in the driver’s seat alone was

sufficient to demonstrate control of the vehicle.

      Officer Brewer acknowledged on cross-examination that he could not

assess Woods’ sobriety when he left the bar in Nicholasville or when he arrived

at the Waffle House. Officer Brewer also acknowledged not conducting a full

search of the truck for alcohol containers, nor checking the truck’s engine to

determine whether it was warm, which would have indicated recent operation.

      The Jessamine District Court convicted Woods of DUI and the Jessamine

Circuit Court affirmed, relying on the circumstantial evidence surrounding

Woods’ arrival at the Waffle House.2 The Court of Appeals then granted Woods’


      2  The district court held a bench trial. The record indicates, as noted by the
Jessamine Circuit Court, that the evidence “was thoroughly reviewed and considered
by the [district] court as reflected in its findings as stated on the record,” Woods v.
Commonwealth, No. 18-XX-0006, slip op. at 7 (Jessamine Circ. Ct. May 15, 2019).
The district court did not, however, make written findings of fact, but merely
indicated, “Find Guilty” on its docket sheet. The Jessamine Circuit Court, by contrast,
entered an Opinion extensively detailing the trial evidence. The Circuit Court, sitting
                                          3
motion for discretionary review and reversed, finding the evidence insufficient

to support Woods’ conviction. Because the Jessamine Circuit Court Clerk did

not include video of the trial proceedings in its certification, the Court of

Appeals made this insufficiency determination on an incomplete appellate

record. Neither party initially raised this error before the Court of Appeals.3

When the Court of Appeals reversed, the Commonwealth filed a petition for

rehearing, which was denied. The Commonwealth subsequently moved for

discretionary review in this Court. We granted the Commonwealth’s motion

and now consider its arguments on appeal.

                            II.    Standard of Review.

      Our standard of review for a directed verdict overturning a conviction

based on the insufficiency of the evidence mirrors that set forth by the U.S.

Supreme Court. This standard is “‘whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Potts v.

Commonwealth, 172 S.W.3d 345, 349 (Ky. 2005) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19, (1979)); see also Commonwealth v. Benham, 816 S.W.2d


as an appellate court, correctly addressed the standard of review concerning the
sufficiency of the evidence.
      3  The Commonwealth argues that Woods failed to substantially comply with the
Kentucky Rules of Civil Procedure (“CR”) in designating the appellate record. Though
Woods did not specifically denote the trial video recordings’ respective dates in his
designation, our rules only require that the appellant list the dates for pre-trial and
post-trial video recordings. CR 98(3). Since Woods intended to designate recordings of
the trial itself, no error occurred. Additionally, though we find Woods’ failure to
correct the error to not amount to a failure of substantial compliance, we implore
attorneys engaged in practice before the appellate courts to ensure they have provided
a complete record for our review. CR 73.02.

                                          4
186, 187 (Ky. 1991) (holding “the test for a directed verdict is, if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt,

only then the defendant is entitled to a directed verdict of acquittal[]”).

“Circumstantial evidence is evidence that makes the existence of a fact more

likely than not. Although circumstantial evidence must do more than point the

finger of suspicion, the Commonwealth need not rule out every hypothesis

except guilt beyond a reasonable doubt.” Rogers v. Commonwealth, 315

S.W.3d 303, 311 (Ky. 2010) (internal quotations omitted).

      The totality of circumstantial evidence and reasonable inferences drawn

therefrom are sufficient to sustain a jury conviction against a defendant for

operating a vehicle while under the influence of alcohol. Blades v.

Commonwealth, 957 S.W.2d 246, 250 (Ky. 1997). This standard in DUI cases

is the same sufficiency standard that applies to other crimes. Id. Since the

evidence relied upon is circumstantial, that evidence must be more consistent

with guilt than with innocence to sustain a conviction. Commonwealth v. Goss,

428 S.W.3d 619, 626 (Ky. 2014) (quoting Collinsworth v. Commonwealth, 476

S.W.2d 201, 202 (Ky. 1972)).

                                   III.   Analysis.

   A. Incomplete Appellate Record.

      The Commonwealth’s initial argument is that the Court of Appeals

should have summarily affirmed the trial court’s conviction because the trial

video recordings were absent from the appellate record. Indeed, in

Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985), this Court

                                          5
stated that “when the complete record is not before the appellate court, that

court must assume that the omitted record supports the decision of the trial

court.” Further, in Commonwealth v. Roth, we reiterated that

      [a] lower court’s discussion of the facts cannot satisfy our
      obligation to read or view the trial proceeding, especially where, as
      here, the sole issue to be resolved on appeal is the sufficiency of
      the evidence presented to the jury at trial. It would be an
      abdication of our constitutional duty as a reviewing court were we
      to accept on faith the factual assertions as summarized in the
      decisions of the reviewing courts below.

567 S.W.3d 591, 594-95 (Ky. 2019). Our precedent is clear. When an

appellate court does not have a complete record before it, that court must

assume that the omitted portion supports the trial court’s decision. Thompson,

697 S.W.2d at 145. Therefore, the Court of Appeals erred when it overturned

the trial court’s conviction without the record before it.4 In such a situation,

we would be justified in vacating its opinion and remanding to that court with

directions to obtain the missing record and reconsider the case accordingly.

However, since the standard of review is identical for both this Court and the

Court of Appeals and as a matter of judicial economy, we ordered the

Jessamine Circuit Court Clerk to supplement the record with the trial’s video

proceedings. CR 75.08. We therefore decide this case on its merits.




      4  In appellate cases where the record is incomplete, the best course of action is
for that court to supplement the record sua sponte under CR 75.08. See Roth, 567
S.W.3d at 594-95. If the appellate court does not take such action, then Thompson
controls and the court must assume the omitted portion of the record supports the
trial court’s decision.

                                            6
   B. KRS 189A.010 and Wells.

      The controlling statute in DUI cases is KRS 189A.010: “[a] person shall

not operate or be in physical control of a motor vehicle anywhere in this state .

. . while under the influence of alcohol.” Since the legislature did not provide

definitional terms in the statute, our case law, starting with Wells, has

developed a non-exhaustive list of factors to aid in determining a defendant’s

operation or physical control of a vehicle.5 Those four factors are: (1) whether

the person in the vehicle was asleep or awake; (2) whether the motor was

running; (3) the location of the vehicle and all of the circumstances bearing on

how the vehicle arrived at that location; and (4) the intent of the person behind

the wheel. Wells, 709 S.W.2d at 849. Because these factors are non-

exhaustive, all other direct or circumstantial evidence remains available to

prove a defendant’s guilt. The Commonwealth need not prove every factor to

satisfy the “operation or control” element. Stated another way, the weight to be

afforded any factor depends on the facts and circumstances of a given case.

      This leads us to the Commonwealth’s second argument, which is that the

Court of Appeals incorrectly applied the Wells factors to this case in

contravention of our reasoning in Blades v. Commonwealth, 957 S.W.2d 246,

250 (Ky. 1997). In Blades, we clarified that the sufficiency of the evidence



       5 In developing its four-factor analysis, the Wells court relied on two earlier

Kentucky cases, Newman v. Stinson, 489 S.W.2d 826 (Ky. 1972), and DeHart v. Gray,
245 S.W.2d 434 (Ky. 1952), cases from four other jurisdictions, and James O.
Pearson, Jr., Annotation, What Constitutes Driving, Operating, or Being in Control of
Motor Vehicle for Purposes of Driving While Intoxicated Statute or Ordinance, 93
A.L.R.3d 7 (1979).

                                           7
standard required to convict in DUI cases is the same as in other areas of

criminal law. Id. Following this clarification, we overruled Pence v.

Commonwealth, 825 S.W.2d 282 (Ky. App. 1991), because the court in that

case incorrectly applied an elevated standard using the Wells factors. Id. at

249-50.

      In this case, the Court of Appeals relied upon Commonwealth v. Crosby,

518 S.W.3d 153, 158 (Ky. App. 2017), in overturning Woods’ conviction.

Crosby involved a woman leaving a friend’s party to send texts and retrieve

cigarettes to smoke in her car. Id. at 155. The vehicle was running but still

parked on the street when a patrolling officer arrested her for DUI. Id. The

Court of Appeals upheld the lower courts’ suppression of post-arrest evidence,

holding that the patrolling officer did not have probable cause to arrest the

defendant. Id. at 159.

      The Court of Appeals deployed the Wells factors in making this

determination in Crosby, but first noted that the facts before it were unusual.

Id. at 157. Most DUI cases concern whether the defendant has already driven

under the influence, but Crosby addressed whether the defendant planned to

drive in the future; therefore, the fourth Wells “intent” factor became the most

critical. Id. at 158. Specifically, the Court of Appeals reasoned that “[w]hen

there is no evidence to determine whether a driver became intoxicated before or

after parking the vehicle and was discovered before any new driving could

commence . . . the fourth Wells factor, intention, becomes key[.]” Crosby, 518

S.W.3d at 158.

                                        8
      The Court of Appeals relied upon this quotation in holding that

insufficient evidence was adduced to convict Woods. It largely resolved its

analysis with the fourth “intention” factor. However, this case is readily

distinguishable from Crosby. In Crosby, the defendant was discovered at the

location where she had been drinking, but here, by contrast, Woods admitted

to drinking at two prior locations before Officer Brewer discovered him. Here,

Officer Brewer found Woods double-parked across two spaces at a Waffle

House, an establishment that does not sell alcohol. These distinctions

suggests that the third Wells factor, circumstances bearing on arrival, is more

pertinent in this case than in Crosby.

      Further elaboration on the third Wells factor, circumstances bearing on

arrival, confirms that a rational trier of fact could have found Woods guilty of

DUI beyond a reasonable doubt. The Wells court, outlining DUI convictions in

other jurisdictions under circumstances wherein a driver was discovered

asleep, reasoned that “the vehicle[s] in question could not have reached their

locations without some form of operation. Further, the circumstances

rendered it virtually impossible that anyone besides the respective defendants

could have performed these maneuvers. Thus, one may reasonably conclude

that various defendants did in fact operate these motor vehicles.” Wells, 709

S.W.2d at 850. Additionally, the Court of Appeals in Crosby noted that “the

third Wells factor typically supports a ruling that the defendant operated or

was in control of the vehicle when there is some irregularity in where the

vehicle is located[.]” Crosby, 518 S.W.3d at 157.

                                         9
      While the court in Wells referred to vehicle locations more peculiar than

the one in this case,6 it remains directly on point. Officer Brewer discovered

Woods alone in his vehicle at 12:48 a.m. Woods did not explicitly say he drove

from local bars to the Waffle House in his truck; however, his statements to the

officer strongly implied that he did. Additionally, no other persons were with

him when Officer Brewer arrived, and Woods did not state then or at trial that

other persons were with him. Woods admitted he had consumed alcohol at two

bars prior to arriving at the Waffle House, and the officers’ sobriety tests

confirmed the presence of alcohol in Woods’ system. Unlike in Wells, where the

defendant was found in a hotel parking lot, in this case Woods could not obtain

alcohol at the location where he was discovered.7 While double-parking one’s

vehicle is not so irregular as leaving the vehicle on a highway, as the defendant




      6   The Wells court noted:
       For example, in Jacobson v. State, 551 P.2d 935 (Alaska, 1976), the
      defendant was intoxicated and was found asleep in his parked vehicle
      with the motor and heater running, but two wheels of the vehicle were
      situated on the highway and the other two were off the pavement. In
      State v. Lariviere, 2 Conn. Cir. 221, 197 A.2d 529 (1963), the defendant’s
      car was found in a parking lot with its engine running and was
      obstructing traffic. The vehicle was not in a parking slot and the
      defendant was asleep in the driver’s seat.
709 S.W.2d at 849-50.
      7  In evaluating the evidence, the circuit court noted that “the fact that no empty
alcohol containers were located in the truck and no evidence was offered that alcohol
could have been purchased at Waffle House or somewhere else nearby are
circumstantial evidence that [Woods] had to have consumed the alcohol prior to
driving to Waffle House.” Woods v. Commonwealth, No. 18-XX-0006 slip op. at 6.
Implicit in this statement is the circuit court’s recognition that the bars visited by
Woods were in downtown Nicholasville and approximately 1.7 miles from the Waffle
House on North Main Street. Kentucky Rules of Evidence (“KRE”) 201.

                                           10
did in Blades, this fact, in conjunction with the other evidence, is another

indication that Woods drove to and arrived at Waffle House while intoxicated.

      These additional circumstances and reasonable inferences drawn

therefrom, when viewed in the light most favorable to the Commonwealth,

afford a rational trier of fact the conclusion that Woods operated or controlled

the vehicle beyond a reasonable doubt. Potts, 172 S.W.3d at 349 (quoting

Jackson, 443 U.S. at 318-19; Wells, 709 S.W.2d at 849. Put another way, it

would not be clearly unreasonable for a trier of fact to find Woods guilty of DUI.

Benham, 816 S.W.2d at 187. The evidence is more consistent with guilt than

with innocence; while Woods was found asleep in the truck, that does not

negate the likelihood that he operated the motor vehicle prior to falling asleep.

Goss, 428 S.W.3d at 626 (quoting Collinsworth, 476 S.W.2d at 202).

      We acknowledge that Woods was discovered asleep, and that Officer

Brewer did not check the truck’s engine for heat nor the truck’s interior for

alcohol containers. But those facts are not dispositive here. The Wells factors

aid courts in difficult cases; this case is one of them.8 However, the standard

for a directed verdict to overturn a conviction requires that it be clearly

unreasonable for a fact finder to find Woods guilty of DUI. Benham, 816

S.W.2d at 187. That threshold is not met here.




      8  Woods’ decision to sleep at the Waffle House was certainly a safer choice than
driving to his destination. However, this choice does not alter the legal analysis
regarding Woods’ decision to drive under the influence from the bar to the restaurant.

                                          11
                                 IV.   Conclusion.

       Because the totality of circumstantial evidence supports Woods’

conviction on the sufficiency of the evidence, and because that conviction was

not clearly unreasonable from the perspective of a rational fact finder, we

reverse the Court of Appeals opinion and reinstate the Jessamine District

Court’s judgment.

      All sitting. Minton, C.J.; Hughes, Keller and Nickell, JJ., concur.

Conley, J., dissents by separate opinion in which Lambert, J., joins.

      CONLEY, J., DISSENTING: With due respect, I dissent. A failure at the

trial level to prove the corpus delicti stemming from a derelict investigation

demands reversal of the conviction, as the Court of Appeals correctly found.

Although the lower court focused on the fourth Wells factor—intent to operate

a vehicle under the influence—to overturn the conviction, my colleagues have

oriented their judgment upon the third Wells factor—location of the vehicle and

how it arrived at its location—to uphold it. But because there was no evidence

proving in fact that Woods drove from the bar to the Waffle House, the Court

must rely on inferences from circumstantial evidence. While that is certainly

legally permissible, the Court fails to consider that where the facts otherwise

established in evidence are as consistent with innocence as with guilt,

circumstantial evidence will not suffice to establish guilt. Warnell v.

Commonwealth, 246 S.W.2d 144, 148 (Ky. 1952). Thus, the third Wells factor

offers no salvation to Woods’ conviction.




                                        12
      Before proceeding to the statutory merits, I would point out that the

Commonwealth has failed to preserve its arguments before the Court. It did

not argue before the Court of Appeals that Wells had been overruled, and it did

not argue Woods failed to properly designate the record until after the Court of

Appeals had ruled against it. Those being its only arguments before this Court,

if we apply the traditional rules that we will not consider new arguments or

abandoned arguments, that then should have ended the inquiry. Affirmance of

the Court of Appeals is appropriate since there is no properly offered argument

by the Commonwealth before this Court for review.

      That being said, even considering the statutory merits and the Wells

factors arguendo, I conclude the Commonwealth has failed to establish that

Woods drove the vehicle under the influence. Every crime requires a corpus

delicti, and in DUI cases that means proof the defendant was operating or in

physical control of a vehicle while under the influence. KRS 189A.010(1). In

Denham v. Commonwealth, it was held

      Circumstantial evidence which is as consistent with the absence of
      a crime as with the perpetration of the crime is insufficient to prove
      the corpus delicti. The same wise rule applies in respect to the
      proof of commission of a crime. If the facts proven may be
      reasonably reconciled with the presumption of innocence of the
      accused, guilt is not established.

40 S.W.2d 384, 386 (Ky. 1931). In Commonwealth v. Goss, the rule was

expressed “[a] conviction obtained by circumstantial evidence cannot be

sustained ‘if the evidence is as consistent with innocence as with guilt.’” 428

S.W.3d 619, 628 (Ky. 2014) (quoting Collinsworth v. Commonwealth, 476



                                       13
S.W.2d 201, 202 (Ky. 1972)). This rule is not incompatible with our standard

of review for a directed verdict. This Court clarified in Commonwealth v.

Sawhill that the appellate standard of review is “[i]f under the evidence as a

whole it would not be clearly unreasonable for a jury to find the defendant

guilty [beyond a reasonable doubt], he is not entitled to a directed verdict of

acquittal.” 660 S.W.2d 3, 5 (Ky. 1983) (internal quotation omitted). But if

circumstantial evidence does not do anything more than tend to show the

defendant is just as likely not guilty as he is guilty, then it is clearly

unreasonable for a jury to find guilt beyond a reasonable doubt.

      This leads to a paradox in our case law. The Court states that for

convictions based on circumstantial evidence, the Commonwealth need not

rule out every hypothesis except guilt beyond a reasonable doubt, citing Rogers

v. Commonwealth, 315 S.W.3d 303, 311 (Ky. 2010). I agree. Following the

citations of Rogers, we trace this rule principally to Jackson v. Virginia, 443

U.S. 307, 326 (1979), a case that relied on Holland v. United States, 348 U.S.

121, 137 (1954), which in turn relied on a Prohibition-era case for the first

clear enunciation of the rule,

      that it is not incumbent on the prosecution to adduce positive
      evidence to support a negative averment the truth of which is fairly
      indicated by established circumstances and which, if untrue, could
      be readily disproved by the production of documents or other
      evidence probably within the defendant's possession or control.

Rossi v. United States, 289 U.S. 89, 91-92 (1933). That is a mouthful, but

Rossi’s ruling rested, in laymen’s terms, on the notion that if a defendant was

charged with having a still for unlawful distillation of alcoholic spirits, all he

                                          14
needed to do was show proof the still was registered and bonded to escape

punishment. Id. at 90. Rossi simply held it was not the government’s burden

to gather proof of registration and bond for the defendant. Holland expanded

the Rossi rule to tax evasion statutes and stated that circumstantial evidence

of “proof of a likely source [of unreported income], from which the jury could

reasonably find that the net worth increases sprang, is sufficient.” Holland,

supra, at 138. The defendants in that case argued “the Government failed to

adduce adequate proof because it did not negative all the possible nontaxable

sources of the alleged net worth increases—gifts, loans, inheritances, etc.” Id.

at 137. The Supreme Court ruled otherwise, and held

      Any other rule would burden the Government with investigating
      the many possible nontaxable sources of income, each of which is
      as unlikely as it is difficult to disprove. This is not to say that the
      Government may disregard explanations of the defendant
      reasonably susceptible of being checked. But where relevant leads
      are not forthcoming, the Government is not required to negate
      every possible source of nontaxable income, a matter peculiarly
      within the knowledge of the defendant.

Id. at 138. (Emphasis added). Finally, the Supreme Court in Jackson answered

whether “a federal habeas corpus court must consider. . . whether there was

sufficient evidence to justify a rational trier of the facts to find guilt beyond a

reasonable doubt.” Jackson, supra, at 312-13. This specifically focused on the

circumstantial evidence to prove premeditation for murder. Id. at 324.

Importantly, the defendant’s argument of self-defense rested on “a series of

improbable inferences from the basic facts . . .” Id. at 325. Thus, the Supreme

Court reasoned “[o]nly under a theory that the prosecution was under an



                                         15
affirmative duty to rule out every hypothesis except that of guilt beyond a

reasonable doubt could this petitioner's challenge be sustained. That theory

the Court has rejected in the past.” Id. at 326 (citing Holland, supra). This

review of the history of the Supreme Court rule is necessary to contextualize it;

that it literally just means the Commonwealth is not under the burden to

demonstrate every possible hypothesis be discounted, no matter how

improbable, unlikely, or fantastical, to prove guilt beyond a reasonable doubt.

In a word, the government does not have to discount unreasonable

explanations of the facts. But, as the Supreme Court stated in Holland, that

does not mean the government can ignore the reasonable and plausible

explanations of facts.

      I find this rule to be perfectly compatible with the abundance of case law

in Kentucky which does affirmatively and inarguably state that “[a] conviction

may be had upon circumstantial evidence, but the circumstances shown must

be so unequivocal and incriminating in character as to exclude every

reasonable hypothesis of the innocence of the accused.” Rose v.

Commonwealth, 385 S.W.2d 202, 204 (Ky.1964) (citing Brown v.

Commonwealth, 340 S.W.2d 471 (Ky. 1960) and Baird v. Commonwealth, 45

S.W.2d 466 (Ky. 1932)). See also Hall v. Commonwealth, 147 S.W. 764, 767

(Ky. 1912); Meyers v. Commonwealth, 240 S.W. 71, 74 (Ky. 1922); Daniels v.

Commonwealth, 240 S.W. 67, 69 (Ky. 1922); Moore v. Commonwealth, 3 S.W.2d

190, 191 (Ky. 1928); Miracle v. Commonwealth, 15 S.W.2d 429, 430 (Ky. 1929);

Woodall v. Commonwealth, 20 S.W.2d 722, 723 (Ky. 1929); Hays v.

                                       16
Commonwealth, 110 S.W.2d 279, 281 (Ky. 1937); Watson v. Commonwealth,

182 S.W.2d 901, 902 (Ky. 1944); Abrams v. Commonwealth, 243 S.W.2d 902,

904 (Ky. 1951); Hibbard v. Commonwealth, 291 S.W.2d 574, 575 (Ky. 1956).

Indeed, this is only a sampling of several decades of cases applying the same

point of law. And as stated, this rule is not incompatible with either Supreme

Court of the United States precedent since that rule only says the government

does not have to exclude unreasonable and improbable hypotheses; nor is it

contrary or otherwise antagonistic to our appellate review standard. If it is

unreasonable for a jury to find guilt beyond a reasonable doubt then a directed

verdict is appropriate, and where circumstantial evidence does not exclude the

reasonable, i.e., plausible, hypotheses reconcilable with the presumption of

innocence then there is a failure of proof beyond a reasonable doubt. Of

course, the Court must view the evidence in a light most favorable to the

Commonwealth. But “inferences may not be substituted for facts.” Warnell v.

Commonwealth, 246 S.W.2d 144, 147 (Ky. 1952). “[I]f the evidence may be

reconciled with the presumption of innocence, it must be done and it is the

duty of the courts to give the reconciliation force and effect.” Fyffe v. Com., 190

S.W.2d 674, 680 (Ky. 1945).9 If I am wrong, and this duty to give effect to the

presumption of innocence, so that no man may be deprived of life and liberty



        9 Fyffe has never been overruled. Is there any who would argue it ought to be?

Is the judiciary no longer “that department of government to whom the protection of
the rights of the individual is by the constitution especially confided, interposing its
shield between him and the sword of usurped authority, the darts of oppression, and
the shafts of faction and violence[?]” St. George Tucker, View of the Constitution of the
United States With Selected Writings 91, 293 (Liberty Fund, Inc., 1999).

                                           17
except beyond a reasonable doubt of criminal conduct, is incompatible with our

current appellate standard of review for a directed verdict, then I humbly

submit it is we, the judiciary, that must give way to the right. Coffin v. United

States, 156 U.S. 432, 453 (1895) (holding “the presumption of innocence in

favor of the accused is the undoubted law, axiomatic and elementary[.]”)

      With this in mind let us review the facts anew. Wells counsels

considering “(1) whether or not the person in the vehicle was asleep or awake;

(2) whether or not the motor was running; (3) the location of the vehicle and all

of the circumstances bearing on how the vehicle arrived at that location; and

(4) the intent of the person behind the wheel.” 709 S.W.2d at 849. It is a fact

that Woods was found asleep, boots off, and pants unbuttoned. It is a fact the

motor was not running, the key was not in the ignition, and Officer Brewer did

not even bother to put his hand on the hood to test for the warmth of the

engine. Officer Brewer testified to witnessing the headlamps of the vehicle

turning off, but that does not mean anything since one need not start the

engine to turn on the headlamps. Indeed, the failure to investigate the engine’s

warmth despite claiming to have seen the headlamps turn off defies logical

explanation. There is no fact or reasonable inference from the first two factors

to support the conviction. The fourth factor focuses on the intention of Woods

behind the wheel. But though found in the driver’s seat, Officer Brewer

testified Woods was reclined and asleep. Combined with the other facts just

elucidated from Officer Brewer’s own testimony, there is no reasonable




                                        18
inference to support a conclusion that Woods intended to drive under the

influence.

      Thus, the Court hones in on the third factor, the location of the vehicle.

Noting Woods’ truck was double parked in front of a Waffle House, it

nonetheless acknowledges this location in and of itself is not so irregular as

other instances of suspicious vehicle location, such as the middle of a public

road. The Court then cites Woods’ statement to Officer Brewer that he was

previously at a couple bars before coming to Waffle House. The Court

acknowledges that Woods did not confess to any criminal conduct. At best, his

statements are an admission that might tend to prove guilt. Thankfully, there

is nothing criminal about going to Waffle House after a night on the town.

Nonetheless, the Court reasoned that Woods’ statements “strongly implied”

that he did drive from the bars to Waffle House. Finally, the Court considered

that Woods was alone when he was found and never stated he was with

company when he arrived at Waffle House. Of course, Woods has a right to

remain silent and I find this use of his silence against him inappropriate. “[N]o

inference of guilt may be drawn from a defendant’s silence.” Timmons v.

Commonwealth, 555 S.W.2d 234, 237 (Ky. 1977). But “conclusions that may

reasonably be drawn from evidence that in the absence of any other explanation

points the finger of guilt directly at him” are constitutionally permissible. Id.

(Emphasis added). Woods’ admissions are not that, since there is another

reasonable explanation to explain his presence at the Waffle House—he was

driven by someone else. In any event, it was not incumbent on Woods to say

                                        19
anything or offer any explanation on his manner of arrival at Waffle House or

who he may have arrived with, either at the scene of arrest or at trial. It is the

Commonwealth’s burden to prove every element of a crime beyond reasonable

doubt. Hammond v. Commonwealth, 504 S.W.3d 44, 52 (Ky. 2016). Officer

Brewer, or some other agent for the Commonwealth, had the duty to perform

an adequate investigation. But he failed to perform the simplest of inquiries by

merely walking into the Waffle House and asking the employees if they were on

shift when Woods arrived and if so, did they notice if he travelled alone or ate

alone? Therefore, the conviction stands on the inference that Woods drove the

truck from the bar to the Waffle House. That inference rests on these facts—

Woods was found in a double-parked truck in front of the Waffle House, he was

intoxicated, and he admitted he had previously been at two bars before arriving

at the Waffle House. Do any of these facts unerringly place Woods behind the

wheel, driving the truck? No. They, at worst, only point to a suspicion of guilt

and that is not enough. As one leading authority said,

      It is not enough, however, that a particular hypothesis will explain
      all phenomena; nothing must be inferred because, if true, it would
      account for the facts; and if the circumstances are equally capable
      of solution upon any other reasonable hypothesis, it is manifest
      that their true moral cause is not exclusively ascertained, but
      remains in uncertainty; and they must therefore be discarded as
      conclusive presumptions of guilt.

William Wills, An Essay on the Principles of Circumstantial Evidence 172

(Philadelphia, T. & J.W. Johnson, 1857). There is a reasonable and plausible

hypothesis for Woods’ presence at the Waffle House, asleep in his truck and

intoxicated, that does not include him operating a vehicle under the

                                        20
influence—a friend drove him, and subsequently departed prior to the police’s

arrival. The Commonwealth could have ruled out this reasonable hypothesis if

Officer Brewer had simply questioned the employees or other patrons present

at the Waffle House at the time of the arrest, but it did not.

         To conclude, I can find no better words than those of our predecessor

court,

         Human life and liberty are much too sacred and too highly
         regarded in this country to be jeopardized or taken from the
         citizen, except upon testimony carrying conviction beyond a
         reasonable doubt. That rule is hoary with age, and it is and has
         been looked to as the bulwark of all free and enlightened
         governments. It is true that it is likewise essential to orderly
         government that the criminal should be punished, and we have
         held time and again that he may be convicted and punished on
         circumstantial evidence; but in each and every case so holding it is
         said that such evidence, to justify a conviction, ‘must point
         unerringly to the guilt of the accused, and the circumstantial
         evidence must be of such a nature as to establish the guilt with
         reasonable certainty.’

Meyers v. Com., 240 S.W. 71, 74 (Ky. 1922) (internal citations omitted). As I

explained above, the circumstantial evidence in this case fails to satisfy the

sacrosanct standard therefore it was unreasonable for the trial court to find

guilt beyond a reasonable doubt. I would reverse Woods’ conviction.

         Respectfully, I dissent. Lambert, J., joins.




                                           21
COUNSEL FOR APPELLANT:

Daniel Cameron
Attorney General of Kentucky

Christopher Henry
Assistant Attorney General


COUNSEL FOR APPELLEE:

David Russell Marshall




                               22